                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


HELEN LOUISE TORRES,

                       Plaintiff,
       v.                                            Civil Action 2:18-cv-573
                                                     Judge James L. Graham
                                                     Magistrate Judge Jolson

COMMISIONER OF
SOCIAL SECURITY,

                       Defendant.

                            REPORT AND RECOMMENDATION

       Plaintiff, Helen Louise Torres, brings this action under 42 U.S.C. § 405(g) seeking review

of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

application for Disability Insurance Benefits (“DIB”). For the reasons set forth below, it is

RECOMMENDED that the Court REVERSE the Commissioner of Social Security’s non-

disability finding and REMAND this case to the Commissioner.

I.     BACKGROUND

       Plaintiff filed her application for DIB in October 2014, alleging that she was disabled

beginning April 10, 2013. (Doc. 10, Tr. 278–84). After her application was denied initially and

on reconsideration, an Administrative Law Judge (the “ALJ”) held a hearing on April 20, 2017.

(Tr. 46–93). On August 11, 2017, the ALJ issued a decision denying Plaintiff’s application for

benefits. (Tr. 10–28). The Appeals Council denied Plaintiff’s request for review, making the

ALJ’s decision the final decision of the Commissioner. (Tr. 1–3).

       Plaintiff filed the instant case seeking a review of the Commissioner’s decision on June 8,

2018. (Doc. 1). Plaintiff filed her Statement of Errors (Doc. 11), Defendant filed an Opposition

(Doc. 13), and Plaintiff filed a Reply (Doc. 14). Thus, this matter is now ripe for consideration.
       A.      Relevant Hearing Testimony

       Plaintiff was 56-years-old at the time of the hearing. At the hearing, Plaintiff testified about

a myriad of physical and mental health conditions, including hypertensive cardiovascular disease,

hypertension, seizures, epilepsy, anxiety, depression, panic attacks, posttraumatic stress disorder

(“PTSD”), asthma, irritable bowel syndrome, thyroid disorder, and hypokalemia. (See generally

Doc. 10-2). She explained that her physical conditions affect her ability to lift, squat, bend, stand,

reach, walk, sit, kneel, and climb stairs. (Tr. 69, 83). Plaintiff testified that she can walk half-a-

block at a time, stand for ten minutes at a time, and lift a maximum of ten pounds. (Tr. 69–70).

Plaintiff stated that she experiences focal seizures, lasting approximately ten minutes each, three

to four times daily. (Tr. 76–77). She testified to having had one grand mal seizure within the last

three years. (Tr. 77). She also testified that she has migraines almost every day. (Id.). Plaintiff

further stated that she experiences constant neck and shoulder pain, as well as back pain that

radiates to her legs. (Tr. 79–80).

       As for her mental health conditions, Plaintiff testified that she struggles with memory,

concentration, comprehension, task-completion, and getting along with others. (Tr. 71, 81–82,

85– 86). She also testified that she has difficulties handling stress and changes in her routine. (Tr.

81–82). Plaintiff further testified that her depression has worsened and that she continues to

experience panic attacks. (Tr. 81).

       With regard to her daily activities, Plaintiff’s children help with household chores and

cooking. (Tr. 74). She spends her days at home watching TV, listening to the radio, and doing

chores. (Tr. 74–75). Plaintiff explained that she uses the motorized cart while grocery shopping

and that her daughter often helps her shop. (Tr. 70).

       Finally, a vocational expert (“VE”) testified that Plaintiff could not return to any of her

previous jobs but that she could perform the light exertional jobs of garment sorter, ticket seller,

and stock checker. (Tr. 89).

       B.      Relevant Medical Background

                                                  2
             1. Plaintiff’s Physical Health

       Plaintiff has a history of epilepsy characterized by complex partial seizures dating back to

2010. (Tr. 459, 473). In January 2013, Plaintiff was in a car accident after having a seizure while

driving. (Tr. 473). Plaintiff injured her neck in the accident, and a cervical spine computed

tomography (“CT”) scan revealed degenerative spondylosis with no acute traumatic deformity.

(Tr. 391).

       Plaintiff receives treatment from her general practitioner, Dr. Matthew Inman and his nurse

practitioner, Holly Inman. Collectively, Dr. Inman and Holly Inman saw Plaintiff more than a

dozen times between April 15, 2013 and January 4, 2017. (Tr. 413–485, 606–650, 788–93, 1118–

1166). Plaintiff consistently complained of joint pain and stiffness, neck and back pain, difficulty

concentrating, seizures, anxiety, depression, and sleep disturbances. (See, e.g., Tr. 415, 423, 430,

438, 444, 451, 457, 599, 790, 1120, 1127, 1134, 1140, 1144, 1152, 1158, 1163).

       With regard to her seizures, a January 2013 CT scan of the brain found no acute intracranial

abnormalities with the gray white differentiation maintained. (Tr. 391–95). In July 2014, Plaintiff

reported having two small seizures a week but no grand mal seizures. (Tr. 415). In January 2016,

Plaintiff reported having at least three seizures per week and was assessed as having chronic

migraines without aura and epilepsy, partial complex seizures. (Tr. 1061).

       As for her spinal condition, on May 3, 2013, Dr. Inman ordered a lumbar spine x-ray, which

showed mild degenerative changes with moderate degenerative disc disease. (Tr. 454). An August

12, 2013 lumbar spine MRI showed mild degenerative disc disease with degenerative changes of

the endplate and facet joint and disc bulges at multiple levels. (Tr. 411). Examination notes from

May 7, 2015, document Plaintiff’s normal reflexes, unremarkable gait and station, normal strength,

and normal sensation. (Tr. 920–21). Records from January 27, 2016, reveal that Plaintiff had



                                                 3
decreased bilateral upper and lower extremity strength, but that her tone/spasticity was within

normal limits and that her bilateral upper extremity gross motor coordination was without

significant impairments. (Tr. 1022–24). On March 30, 2017, a second lumbar spine x-ray revealed

slightly worsened degenerative disc disease and degenerative spondylolisthesis at the L4-L5 level.

(Tr. 1261). On April 10, 2017, a second lumbar MRI demonstrated moderate to severe central

spinal canal stenosis at L4-L5 secondary to grade 1 spondylolisthesis, moderate bilateral facet

arthropathy, ligamentous hypertrophy and mild disc bulge, moderate bilateral neuroforamina

narrowing and a synovial cyst that effaced the L5 nerve root, and bilateral moderate facet

arthropathy at L5-S1. (Tr. 1264–65).

       Plaintiff underwent three functional capacity evaluations (“FCE”), one on July 8, 2013 (Tr.

473–76), one on January 27, 2016 (Tr. 1021–29), and one on March 6, 2017 (Tr. 1259–60). The

evaluations show abnormal posture, reduced trunk rotation, and reduced cervical range of motion.

(519). Annette Demos, the physical therapist who performed each FCE, limited Plaintiff to

sedentary work. (Tr. 474, 1024, 1260).

       Dr. Inman completed an administrative form regarding Plaintiff’s physical capabilities,

upon which he opined that Plaintiff was limited to sitting and standing or walking for 30 minutes

to two hours on a sustained basis due to back pain. (Tr. 784). He also limited Plaintiff to lifting

less than ten pounds and reported that she is unable to do any of the following: remember

locations/procedures; maintain attention/concentration; sustain ordinary routine; carry out

instructions; perform activities within a schedule; and interact with the general public. (Id.).

Finally, Dr. Inman opined that Plaintiff is unable to work either full or part time. (Id.).

           2. Plaintiff’s Mental Health

       In addition to her physical conditions, Plaintiff also suffers from mental health conditions,



                                                  4
including PTSD, anxiety, and paranoia (Tr. 798), which she says stem from her ex-husband’s

emotional and physical abuse. (Tr. 459, 769). For her mental health treatment, Plaintiff primarily

sees Dr. Surinder Singh for medication management and licensed therapist Tiffany DeHaven for

counseling, though Dr. Inman and Holly Inman also provide mental health treatment to Plaintiff.

Dr. Singh and DeHaven collectively treated Plaintiff on more than twenty occasions from May 17,

2013, to February 14, 2017. (Tr. 491–526, 763–64, 799–805, 822, 839–45, 867–68, 986–89, 996–

97, 1180–1198).

       Treatment notes reveal that Plaintiff’s mental health fluctuated. In April 2013, Plaintiff

did not do well answering questions directly, became easily sidetracked, and seemed anxious. (Tr.

452). In July 2013, Plaintiff reported that her depression had improved but that she still struggled

with anxiety. (Tr. 444). Examination notes indicate that Plaintiff was anxious but cooperative and

polite. (Id.) November 2013 treatment records reveal that Plaintiff’s mood had suffered with

stressors but that she was compliant with her medications, appeared well-groomed, and had normal

thought process and associations. (Tr. 517). The records go on to show that her concentration was

low at times but that her memory had no impairments and that her judgment and insight were fair.

(Id.) November 2014 notes show that Plaintiff had a depressed mood and constricted affect, but

appeared well groomed, with normal speech, normal thought process, goal-oriented associations,

and no impairment in memory. (Tr. 806–07). Examination records from December 2014 indicate

that Plaintiff showed confusion about her medications, had a tearful and depressed affect, and was

argumentative at times. (Tr. 792). May 2016 examination records show that Plaintiff had limited

judgment and insight and a low mood but no impairment in memory and a well-groomed general

appearance. (Tr. 1193). November 2016 records show that Plaintiff had normal comprehension,

repetition, speech, and judgment. (Tr. 1080).



                                                 5
       On December 3, 2014, Dr. Inman prepared a narrative report, wherein he described

Plaintiff’s history of seizures, sexual abuse, and PTSD. (Tr. 779). Dr. Inman stated that Plaintiff

does not have “the ability to focus, [cannot] concentrate on tasks for longer than a half hour at a

time,” and has an impaired memory as a result of her seizures. (Id.). He further opined that

Plaintiff would often forget what was discussed during appointments and could not be trusted to

“handle money or any other task where critical thinking is involved” because she cannot “be relied

upon to consistently perform a task.” (Id.).

       On December 15, 2014, DeHaven and Dr. Singh completed a Mental Impairment

Questionnaire. (Tr. 796–800). Plaintiff’s mental health diagnoses were listed as the following:

major depressive disorder (single episode, severe), dysthymia, and chronic PTSD. (Tr. 796). Dr.

Singh and DeHaven cited the following clinical findings to support their assessment of Plaintiff’s

mental health problems: depressed mood, persistent or generalized anxiety, abnormal affect,

feelings of guilt or worthlessness, hostility/irritability, difficulty thinking or concentrating, easy

distractibility, flight of ideas, poor memory, intrusive recollections of a traumatic experience,

paranoia/suspiciousness, persistent irrational fears, recurrent panic attacks, vigilance and scanning,

anhedonia/pervasive loss of interests, decreased energy, deeply ingrained and maladaptive patterns

of behavior, intense and unstable interpersonal relationships, motor tension, pathological

dependence, passivity or aggressiveness, psychomotor abnormalities, social withdrawal or

isolation, and sleep disturbances. (Tr. 797). DeHaven and Dr. Singh assessed Plaintiff with

marked limitations across a number of subcategories relating to understanding and memory,

concentration and persistence, social interactions, and adaptation. (Tr. 800). They estimated that

Plaintiff would be absent from work as a result of her impairments or treatment more than three

times per month. (Id.).



                                                  6
       On December 17, 2015, DeHaven completed a Disability Impairment Questionnaire.

(Tr. 1011–1015). She noted that Plaintiff was “extremely and irrationally fearful of intruders” and

that her symptoms would likely interfere if placed in a competitive environment. (Tr. 1012, 1014).

DeHaven also opined that Plaintiff experiences trauma triggers, fearfulness, hypervigilance, social

problems, problems with attention and concentration, depression, and tearfulness that contribute

to the severity of symptoms and functional limitations. (Tr. 1015). She further opined that Plaintiff

would be absent from work more than three times per month. (Id.).

       On March 1, 2017, Dr. Singh completed the same questionnaire and opined that Plaintiff

is unable to work due to depression, anxiety, trauma history, memory, task completion problems,

severe problems with social interactions, stress, and problems dealing with mild conflicts, as well

as physical health problems and seizures preventing her from driving that worsen with stress.

(Tr. 1177). He also opined that Plaintiff has problems handling money due to attention and fast-

paced requirements and has difficulty completing tasks. (Id.). He reported that Plaintiff has

marked limitations in understanding and memory and in all areas of concentration and persistence

except moderate to marked in her ability to make simple work-related decisions. (Tr. 1176).

Finally, he opined that Plaintiff has generally marked limitations in both social interactions and

her ability to respond appropriately to workplace changes. (Id.).

           3.          The ALJ’s Decision

       The ALJ found that Plaintiff had not engaged in substantial gainful employment during the

period from her alleged onset date of April 10, 2013, through her date last insured of December

31, 2016. (Tr. 13). The ALJ determined that Plaintiff suffered from the following severe

impairments: seizures, degenerative disc disease and degenerative changes of the endplate and

facet joints with disc bulges, migraines, degenerative changes of the cervical spine, major



                                                 7
depressive disorder, posttraumatic stress disorder, adult sexual abuse, and panic without

agoraphobia. (Id.). The ALJ, however, found that none of Plaintiff’s impairments, either singly

or in combination, met or medically equaled a listed impairment. (Tr. 13–15).

       With regard to her mental impairments, the ALJ noted that while Plaintiff alleges that she

has difficulty remembering, following instructions, completing tasks, and taking medications

without reminders, she is still able to prepare meals, pay bills, attend doctor’s appointments, and

shop. (Tr. 14). After consideration of the evidence, however, the ALJ found that Plaintiff’s

“statements concerning the intensity, persistence, and limiting effects of [her] symptoms [were]

not entirely consistent with the medical evidence and other evidence in the record.” (Tr. 17).

       With reference to Plaintiff’s spinal issues, the ALJ concluded that Plaintiff’s “conservative

treatment, independent gait, and normal sensation and coordination do not support totally disabling

spinal conditions.” (Tr. 19). Concerning her seizure disorder, the ALJ concluded that “with

medication management, [Plaintiff’s] treatment records indicate that [she] went nearly a yearly

[sic] without a seizure [ ] and that her headaches were well controlled’ with medications.” (Tr. 18)

(internal quotations and citations omitted). And, with regard to her mental health conditions, the

ALJ concluded that Plaintiff’s “conservative mental health treatment does not support a totally

disabling mental health condition,” noting that she has never been hospitalized for her mental

health conditions and, on occasion, went months at a time without receiving mental health

treatment. (Tr. 20). Moreover, the ALJ found that “treatment records indicate that with medication

compliance and treatment she made ‘good’ progress, had ‘less confusion,’ and ‘no impairment’ in

memory.” (Id.).

       Turning to the opinion evidence, the ALJ assigned “little weight” to the opinion of Dr.

Amrick Chatta, who opined that Plaintiff would have psychological limitations in her ability to



                                                 8
work at a regular job on a sustained basis and that her conditions were likely to produce good days

and bad days. (Tr. 21). The ALJ found Dr. Chatta’s assessment “not particularly probative”

because it did not offer[] any specific functional limitations, but rather [] offered generalized

statements regarding [Plaintiff’s] ability to work.” (Id.).

         Next, the ALJ assigned “little weight” to treating source, Dr. Inman’s opinions, explaining

that it was “not supported by the longitudinal medical evidence of record” and that treatment

records show that Plaintiff’s mental health symptoms had improved with medication compliance.

(Tr. 22).

         The ALJ also assigned “little weight” to nurse practitioner Holly Inman’s opinion,

explaining that she “is not an acceptable medical source” and that “her statements provide no

insight into the development of a residual functional capacity.” (Id).

         The ALJ then assigned “partial weight” to the opinion of Dr. Casanova, who opined that

Plaintiff could not work at heights, work with machines that require an alert operator, or operate a

motor vehicle, and that Plaintiff’s symptoms were periodically severe enough to interfere with

attention and concentration. (Tr. 23). The ALJ explained that Dr. Cassanova’s limitations were

supported by Plaintiff’s history of seizures, but that “his opinions provid[ed] only some insight

into the development of a residual functional capacity, as he did not specifically classify the

[plaintiff’s] limitations and did not defined [sic] what the periodical limitations would entail.”

(Id.).

         Next, the ALJ assigned “little weight” to Dr. Singh’s opinion regarding Plaintiff’s mental

health conditions. The ALJ stated again that “the longitudinal medical evidence of record does

not support the severity of limitations assessed by Dr. Singh” and that Plaintiff showed

improvement with medication compliance. (Tr. 25). The ALJ also stated that Dr. Singh was likely



                                                  9
relying on Plaintiff’s subjective statements “rather than the objective medical evidence of record,”

and that Dr. Singh “did not provide explanation as to why [Plaintiff] would be absent from work

for such significant periods of time.” (Id.).

          The ALJ went on to assess the opinions of Plaintiff’s therapist, Tiffany DeHaven. The ALJ

assigned “little weight” to DeHaven’s first opinion (that she authored with Dr. Singh) and “partial

weight” to her second opinion. (Tr. 22–23). The ALJ explained that DeHaven “did not provide

explanation as to why [Plaintiff] would be absent from work for such significant periods of time”

and “provid[ed] only some insight into the development of a residual functional capacity.” (Id.).

          Finally, the ALJ assigned “significant weight” to both State agency consultants. First, the

ALJ assigned “significant weight” to State agency consultant, Gary Hinzman, who stated that

Plaintiff was able to perform a range of light work with postural and environmental limitations.

(Tr. 25). The ALJ also assigned “significant weight” to State agency consultant, Dr. Carl Tisher,

who did not personally examine Plaintiff, but found that she had mild restrictions in activities of

daily living, mild restrictions in social functioning, moderate restrictions in maintaining

concentration, persistence and pace, and no episodes of decompensation. (Tr. 26).

          Based upon his analysis, the ALJ fashioned the following RFC:

          [T]he claimant has the residual functional capacity to perform light work as defined
          in 20 CFR 404.1567(b) except the work must: entail no climbing of ladders, ropes,
          or scaffolds, crouching or crawling; avoid concentrated exposure to vibration,
          fumes, dust, odors, gases, and poor ventilation; avoid all hazards of moving plant
          machinery and unprotected heights; be limited to simple unskilled work in a low
          stress work setting with no rapid production or assembly line work and few changes
          in the work setting.

(Tr. 16).

    II.      STANDARD OF REVIEW

          The Court’s review “is limited to determining whether the Commissioner’s decision is



                                                  10
supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see 42 U.S.C. § 405(g). “[S]ubstantial

evidence is defined as ‘more than a scintilla of evidence but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers

v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health &

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). The Commissioner’s findings of fact must also

be based upon the record as a whole. Harris v. Heckler, 756 F.2d 431, 435 (6th Cir. 1985). To

this end, the Court must “take into account whatever in the record fairly detracts from [the] weight”

of the Commissioner’s decision. Rhodes v. Comm’r of Soc. Sec., No. 2:13-cv-1147, 2015 WL

4881574, at *2 (S.D. Ohio Aug. 17, 2015).

III.   DISCUSSION

       Plaintiff raises three errors to the Court. (Doc. 11). First, Plaintiff argues that the ALJ

erred by failing to properly evaluate her treating sources’ opinions. (Id. at 8–18). Second, Plaintiff

contends that the ALJ erred because he failed to pose adequate hypothetical questions to

accommodate for her limitations in concentration, persistence, and pace. (Id. at 18– 19). Third,

Plaintiff argues that the ALJ improperly evaluated her subjective symptoms. (Id. at 19–20).

            A. Treating Physician Rule

       Two related rules govern how an ALJ is required to analyze a treating physician’s opinion.

Dixon v. Comm’r of Soc. Sec., No. 3:14-cv-478, 2016 WL 860695, at *4 (S.D. Ohio Mar. 7, 2016).

The first is the “treating physician rule.” Id. The rule requires an ALJ to “give controlling weight

to a treating source’s opinion on the issue(s) of the nature and severity of the claimant’s

impairment(s) if the opinion is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in the case



                                                 11
record.” LaRiccia v. Comm’r of Soc. Sec., 549 F. App’x 377, 384 (6th Cir. 2013) (quoting 20

C.F.R. § 404.1527(c)(2)) (internal quotation marks omitted).

       Closely associated is “the good reasons rule,” which requires an ALJ always to give “good

reasons . . . for the weight given to the claimant’s treating source opinion.” Dixon, 2016 WL

860695, at *4 (quoting Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009)

(alterations in original)); see also 20 C.F.R. § 404.1527(c)(2); Friend v. Comm’r of Soc. Sec., 375

F. App’x 543, 550–51 (6th Cir. 2010). In order to meet the “good reasons” standard, the ALJ’s

determination “must be sufficiently specific to make clear to any subsequent reviewers the weight

the adjudicator gave to the treating source’s medical opinion and the reasons for that weight.” Cole

v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011).

       The requirement of reason-giving exists, in part, to let claimants understand the
       disposition of their cases, particularly in situations where a claimant knows that his
       physician has deemed him disabled and therefore “might be especially bewildered
       when told by an administrative bureaucracy that she is not, unless some reason for
       the agency’s decision is supplied. The requirement also ensures that the ALJ applies
       the treating physician rule and permits meaningful review of the ALJ’s application
       of the rule.

Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (internal citation and quotation

marks omitted). “Because the reason-giving requirement exists to ‘ensur[e] that each denied

claimant receives fair process,’ we have held that an ALJ’s ‘failure to follow the procedural

requirement of identifying the reasons for discounting the opinions and explaining precisely how

those reasons affected the weight’ given ‘denotes a lack of substantial evidence, even where the

conclusion of the ALJ may be justified upon the record.’” Blakely 581 F.3d 399 (quoting Rogers

v. Comm’r of Soc. Sec., 486 F.3d at 243 (alterations in original)). The treating physician rule and

the good reasons rule together create what has been referred to as the “two-step analysis created

by the Sixth Circuit.” Allums v. Comm’r of Soc. Sec., 975 F. Supp. 2d 823, 832 (N.D. Ohio 2013).



                                                12
       Here, Plaintiff argues that the ALJ erred in this two-step analysis as to the opinions of Drs.

Matthew Inman and Surinder Singh. Plaintiff also claims that the ALJ erred in discrediting the

opinion of her licensed therapist, Tiffany DeHaven. The Undersigned will address each of these

arguments in turn.

           1. Drs. Inman and Singh

       First, Plaintiff argues that the ALJ erred in assigning “little weight” to the opinions of Drs.

Inman and Singh. Specifically, Plaintiff contends that the ALJ’s assessment of their opinions is

unsupported by the record and also that the ALJ failed to consider the relevant regulatory factors

in weighing a treating source opinion. (Doc. 11 at 10–17; Doc. 14 at 3–7). The Court agrees.

       With regard to Dr. Inman’s opinion, the ALJ stated that Dr. Inman’s physical limitations,

were “not supported by the longitudinal medical evidence of record that indicates that claimant

has sought no more than conservative physical treatment, not requiring surgical intervention and

she retained an independent gait, and normal sensation and coordination.” (Tr. 22). The ALJ also

discredited Dr. Inman’s opinion concerning Plaintiff’s mental health, explaining that “the

longitudinal medical evidence of record indicates that the claimant’s mental health conditions are

not as limiting as assessed” and that treatment records indicated that Plaintiff had made “‘good’

progress, had ‘less confusion,’ and ‘no impairment’ in memory.” (Id.).

       With regard to Dr. Singh’s opinion, the ALJ again stated that the “longitudinal medical

evidence of record does not support the severity of [his] limitations[.]” (Tr. 25). The ALJ

elaborated on his finding:

       In fact, records subsequent indicate that with medication compliance and treatment,
       Plaintiff made ‘good’ progress, had ‘less confusion,’ and ‘no impairment’ in
       memory.’ Additionally, Dr. Singh’s statement that these were ‘per client,’ indicate
       to the undersigned that Dr. Singh was relying on the claimant’s subjective
       statements rather than the objective medical evidence of record. Notably, Dr. Singh



                                                 13
        also did not provide explanation as to why the claimant would be absent from work
        for such significant periods of time.

        (Id.) (internal citations omitted).

        The Court finds that the ALJ failed at both steps of the treating physician rule. To start,

the ALJ failed to conduct a controlling weight analysis. The Commissioner concedes that the ALJ

did not “explicitly state” that Drs. Inman and Singh were treating sources, but nonetheless argues

that because the ALJ discussed their treatment records, it is “clear” that the ALJ was aware that

they were treating sources. (Doc. 13 at 13). This argument misses the mark. It is not clear from

the ALJ’s opinion that he gave any deference at all, under the treating physician rule, to Drs. Inman

and Singh. Instead, the ALJ dismissed their opinions, concluding that they were inconsistent with

other evidence in the record. But the mere fact that an ALJ “find[s] that a treating source medical

opinion . . . is inconsistent with the other substantial evidence in the case record means only that

the opinion is not entitled to ‘controlling weight,’ not that the opinion should be rejected.” Blakley,

581 F.3d at 408 (citing Soc. Sec. Rul. 96–2p, 1996 WL 374188, at *4). Here, because the ALJ did

not weigh the treating physicians’ opinions under the appropriate deferential standard, the ALJ

failed to satisfy the first step of the treating physician rule.

        The ALJ also failed to provide “good reasons,” at the second step of the treating physician

rule. If the ALJ does not give a treating source’s opinion controlling weight, he must balance

several “factors to determine what weight to give it: ‘the length of the treatment relationship and

the frequency of examination, the nature and extent of the treatment relationship, supportability of

the opinion, consistency of the opinion with the record as a whole, and specialization of the treating

source.’” Cole, 661 F.3d at 937 (quoting Wilson, 378 F.3d at 544). “This requirement is not

simply a formality,” id., but is a “procedural” safeguard that “serves both to ensure adequacy of




                                                    14
review and to permit the claimant to understand the disposition of h[er] case.” Friend, 375 F.

App’x at 550–51.

       Here, there is no indication that the ALJ engaged in a meaningful review of the relevant

regulatory factors when assessing Drs. Inman’s and Singh’s opinions. Even a cursory examination

of the relevant factors reveal that Dr. Inman treated Plaintiff more than a dozen times between

April 15, 2013 and January 4, 2017, and that Dr. Singh and DeHaven collectively treated Plaintiff

on more than twenty occasions from May 17, 2013 to February 14, 2017. (See supra at 3–7).

Further, the opinions of Plaintiff’s treating sources, along with the opinions of DeHaven, are

largely consistent with one another. (See id.). Given these factors, the ALJ’s explanation for

dismissing Drs. Inman’s and Singh’s opinions falls short of what is required under the “good

reasons” standard.

       Moreover, none of the ALJ’s explanations are persuasive. For instance, rather than

“identify[ing] the specific discrepancies” between Dr. Inman’s opinion and the medical record, the

ALJ repeated the bare-boned statement that the doctor’s opinions were “not supported by the

longitudinal medical evidence of record” (Tr. 21–22), and the ALJ relied on three seemingly

arbitrary pieces of evidence—that Plaintiff had a normal gait, sensation, and coordination. (Tr.

22).

       Equally unpersuasive, the ALJ stated, for both Drs. Inman’s and Singh’s opinions, that

Plaintiff’s mental health showed improvement with medication management. (Tr. 22, 25). The

ALJ also noted that Dr. Singh probably based his opinion on Plaintiff’s subjective statements and

that his opinion did not account for why Plaintiff would miss so much work. (Tr. 22, 25). The

Court finds these explanations unconvincing.




                                               15
       To start, the Court has engaged in an independent review of the record and finds that the

record suggests that Plaintiff’s mental health symptoms fluctuated.             (See supra at 5–6).

Regardless, the ALJ’s characterization of Plaintiff’s mental health symptoms as having

“improved” does not excuse his failure to weigh the relevant regulatory factors. See, e.g.,

McQueen v. Comm’r of Soc. Sec., No. 1:13-cv-88, 2014 WL 533496, at *9 (S.D. Ohio Feb. 11,

2014), report and recommendation adopted, No. 1:13-cv-88, 2014 WL 879880 (S.D. Ohio Mar.

5, 2015) (finding the ALJ’s reliance on plaintiff’s “improvement” did not constitute “good

reasons” and noting that “[u]nder the ALJ’s logic, any improvement in one’s mood, regardless of

how small and from what level the individual improved, would defeat a claim of mental

impairment.”). Further, the Court is perplexed by the ALJ’s statement that Dr. Singh did not

explain why Plaintiff would be absent from work. Dr. Singh set out a myriad of work-related

difficulties and challenges related to Plaintiff’s mental health, all of which could potentially result

in her absence from work. (See supra at 5–7). Finally, the ALJ’s statement that Dr. Singh’s

opinion is likely based on Plaintiff’s subjective statements does not satisfy the “good reasons”

standard. Such a “conclusory comment, without any elaboration or detail, does not satisfy the

procedural requirements for rejecting a treating physician’s opinion[.]” Winning v. Comm’r of

Soc. Sec., 661 F. Supp. 2d 807, 821 (N.D. Ohio 2009) (noting that “psychology and psychiatry are,

by definition, dependent on subjective presentations by the patient”).

       In sum, the ALJ failed to analyze the relevant regulatory factors and his opinion does not

reflect an “effort to identify the specific discrepancies and to explain why it is the treating

physician’s conclusion that gets the short end of the stick.” Gayheart, 710 F.3d at 377 (emphasis

added). In other words, the ALJ’s decision does not provide the Plaintiff and this Court “a clear




                                                  16
understanding of the reasons for the weight given to [the doctor’s] opinion.” Francis v. Comm'r of

Soc. Sec., 414 F. App’x 802, 805 (6th Cir. 2011) (quoting Friend, 375 F. App’x at 551).

       The Commissioner resists this conclusion, arguing that substantial evidence in the record

supports the ALJ’s decision. That, however, is not the question at this stage. While a “treating

physician’s opinion can be properly discounted if there is substantial medical evidence to the

contrary,” Dyer, 568 F. App’x at 426, an ALJ must always provide “good reasons” in articulating

why she or he discounted the treating physician’s opinion in the first place. Said differently, “[t]he

administrative law judge must [still] give ‘good reasons’ for the weight—or lack of weight—given

a treating physician’s opinion.” Id. If the ALJ does not, as is the case here, then it does not matter

whether substantial evidence supports the ALJ’s conclusion. Wilson, 378 F.3d at 546 (“A court

cannot excuse the denial of a mandatory procedural protection simply because, as the

Commissioner urges, there is sufficient evidence in the record for the ALJ to discount the treating

source's opinion and, thus, a different outcome on remand is unlikely.”).

       In certain circumstances, however, an ALJ’s failure to give good reasons for rejecting the

opinion of a treating source may constitute de minimis or harmless error. Wilson, 378 F.3d at 547.

De minimis or harmless error occurs: (1) if a treating source’s opinion is so patently deficient that

the Commissioner could not possibly credit it; (2) if the Commissioner adopts the opinion of the

treating source or makes findings consistent with the opinion; or (3) where the Commissioner has

met the goal of the procedural safeguard of the good reasons rule even though an ALJ has not

complied with the express terms of the regulation. Id. at 547. Importantly, the Commissioner has

not argued that standard is satisfied here. Further, the Undersigned concludes that none of the

harmless-error factors apply here.

           2. Licensed Therapist Tiffany DeHaven



                                                 17
         Plaintiff also contends that the ALJ erred in assigning “little weight” to the opinion of his

licensed therapist, Tiffany DeHaven. While the ALJ’s treatment of Drs. Inman’s and Singh’s

opinions alone warrants remand, it is also worth briefly noting the ALJ’s treatment of DeHaven’s

opinion.

         As a licensed therapist, DeHaven is not an “acceptable medical source” pursuant to Social

Security Ruling SSR 06-03P; instead she is an “other source.” See SSR 06-03P (S.S.A.), 2006

SSR LEXIS 4, 2006 WL 2329939.1 “Other sources” cannot establish the existence of a medically

determinable impairment but “may provide insight into the severity of the impairment and how it

affects the individual’s ability to function.” Id. at *2. Such opinions are “important and should be

evaluated on key issues such as impairment severity and functional effects, along with the other

evidence in the file.” Id. at *4. Accordingly, the ruling explains that opinions from non-medical

sources who have seen the claimant in their professional capacity should be evaluated by using the

applicable factors, including how long the source has known the individual, how consistent the

opinion is with other evidence, and how well the source explains the opinion. Id. at *4–5. An

ALJ may also consider the degree to which the source presents relevant evidence to support the

opinion, whether the source has a particular expertise, and “any other factor supporting or refuting

the opinion.” Davila v. Comm’r of Soc. Sec., 993 F. Supp. 2d 737, 757–58 (N.D. Ohio 2014)

(internal quotation marks and citations omitted).

         Here, it is unclear whether the ALJ analyzed DeHaven as a treating physician or an “other

source.” He refers to DeHaven as both “Ms. DeHaven” and “Dr. DeHaven” and does not state

that she is not an acceptable medical source, despite having done so in the preceding paragraph as

to nurse practitioner, Holly Inman’s opinion. (See Tr. 22–23).


         1
          This regulation has been rescinded. It still applies, however, to claims (like this one) filed before March
27, 2017. 20 CFR § 404.1527.

                                                          18
       Regardless, the ALJ’s explanation for discounting DeHaven’s opinions fails to pass muster

under either standard. When assessing DeHaven’s and Dr. Singh’s 2014 opinion, the ALJ relies

on the fact that Plaintiff made “good” progress with medication management and states that the

opinion did not explain why Plaintiff would be absent from work for such significant periods of

time. (Tr. 22). In assigning DeHaven’s 2015 opinion only partial weight, the ALJ states again

that DeHaven does not explain why Plaintiff would be absent from work so much and provides

the vague explanation that her opinions “provide only some insight into the development of a

residual functional capacity.” (Tr. 23). As noted above, both DeHaven and Dr. Singh provide

detailed reports of Plaintiff’s mental health symptoms, all of which could arguably contribute to

Plaintiff’s potential absences from work. Moreover, the ALJ does not weigh the relevant standards

for assessing an “other source” opinion. Had the ALJ done so, he may have analyzed DeHaven’s

opinion differently, especially considering the significant amount of time Plaintiff saw DeHaven

and the fact that DeHaven’s opinion is consistent with Plaintiff’s other treating sources.

       Taking all of the above into account, the Court finds that substantial evidence does not

support the ALJ’s non-disability determination. In such a situation, “the Court must determine

whether to remand the matter for rehearing or to award benefits.” Woodcock v. Comm’r of Soc.

Sec., 201 F. Supp. 3d 912, 923 (S.D. Ohio 2016).           “Generally, benefits may be awarded

immediately ‘if all essential factual issues have been resolved and the record adequately establishes

a plaintiff’s entitlement to benefits.’” Id. at 924 (quoting Faucher v. Sec’y of Health & Human

Servs., 17 F.3d 171, 176 (6th Cir. 1994)). A court should only award benefits in a case “where

proof of disability is strong and opposing evidence is lacking in substance, so that remand would

merely involve the presentation of cumulative evidence, or where proof of disability is

overwhelming.” Id. The Court finds that proof of disability is not overwhelming. See id. Upon



                                                 19
remand, the ALJ should properly consider and discuss the opinions of Drs. Inman and Singh, as

well as licensed therapist, Tiffany DeHaven, and provide an explanation that is consistent with the

regulations when assigning weight to those opinions.

B.     The Remaining Assignments of Error

       Plaintiff also argues that the ALJ failed to formulate adequate hypotheticals and improperly

evaluated Plaintiff’s subjective symptoms. However, the Court’s decision to recommend reversal

and remand on the first assignment of error alleviates the needs for analysis on Plaintiff’s

remaining assignments of error. Nevertheless if the recommendation is adopted, the ALJ may

consider Plaintiff’s remaining assignments of error on remand if appropriate.

IV.    CONCLUSION

       Based on the foregoing, it is RECOMMENDED that the Court REVERSE the

Commissioner of Social Security’s non-disability finding and REMAND this case to the

Commissioner.

V.     PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).



                                                  20
       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: May 1, 2019                                   /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                               21
